United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         February 2, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-50699
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RENE ROCHA,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-03-CR-168-01-SS
                       --------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Rene Rocha appeals the district court’s revocation of his

supervised release.   Rocha argues that the reason that the

district court revoked his supervised release was that he had

allegedly committed child abuse and that, because that allegation

had not been proven, the order revoking his supervised release

must be revoked.

     There was ample evidence submitted at the revocation hearing

to support the court’s finding that Rocha had used alcohol after


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50699
                                -2-

the prohibition on the consumption of alcohol had been made a

term of his supervised release, and Rocha admits as much in his

brief.   Although the district court allowed the Government to put

on witness testimony that included discussion of Rocha’s alleged

child abuse while under the influence of alcohol, the record

reflects that the district court based its order of revocation on

the fact that Rocha violated the terms of his supervised release

by drinking alcohol.

     Consequently, Rocha has not shown that the district court

abused its discretion in revoking his supervised release.      United

States v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995).   The

district court’s judgment is AFFIRMED.